Citation Nr: 1431462	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  97-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus.

2.  Entitlement to an initial rating in excess of 10 percent prior to October 24, 2001 and in excess of 30 percent thereafter for posttraumatic stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran had active service from August 1990 to July 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2003, August 2002, and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC and Huntington, West Virginia.  During the course of the appeal, the claims file was permanently transferred to the RO in Huntington, West Virginia which now has jurisdiction over the claims on appeal.

In July 2004, the Board issued a decision which has the same docket number as the instant case.  However, the Board notes that none of the issues considered in that decision are currently on appeal.

In March 2008, the Board remanded the Veteran's claims on appeal for further development.  In February 2011, the Board denied the Veteran's claims for service connection for a low back disability and sleep apnea.  The Veteran's claim for an increased rating for PTSD was remanded for additional notice and the claims for an earlier effective date for the grant of service connection for pes planus as well as a compensable initial rating for pes planus were remanded for the issuance of a statement of the case.  The Veteran's claim for an earlier effective date for pes planus was granted, making his effective date the first day after he left active service, by an October 2011 rating decision.  

The Veteran testified in support of the claims now on appeal at a hearing before the Board in January 2008.  The Veterans Law Judge who conducted the January 2008 subsequently retired.  The Veteran was afforded an additional hearing before the undersigned Veterans Law Judge in December 2013.  The transcripts have been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2011, the Veteran underwent a VA Disability Benefits Questionnaire (DBQ) examination for pes planus.  Although this examination report was associated with the record before issuance of the December 2011 SOC, it was not noted as reviewed or discussed by the RO.  

Since the issuance of the December 2011 SOC, additional pertinent evidence has been associated with the claims file and not initially reviewed by the AOJ.  Such evidence includes VA treatment records associated with the virtual files in January 2012, May 2013, January 2014 and February 2014.  The Board requested waiver of  RO/AMC adjudication evidence in a letter to the Veteran dated April 2014.  The Veteran replied, also in April 2014, that he wished to have his case remanded for consideration of such evidence.  

As a result, the Board finds the claims for an initial compensable rating for bilateral pes planus and an initial rating in excess of 10 percent prior to October 24, 2001 and in excess of 30 percent thereafter for PTSD must be remanded to the AOJ for initial review of the additional evidence of record.  See 38 C.F.R. § 20.1304(c) (2013).  

Accordingly, the case is REMANDED for the following actions:
	
Readjudicate the issues of an initial compensable rating for bilateral pes planus and an initial rating in excess of 10 percent prior to October 24, 2001 and in excess of 30 percent thereafter for PTSD, to include a review of the entire evidentiary record.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



